                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

UNITED STATES OF AMERICA                          CASE NO. 6:19-CR-00331-01

VERSUS                                            JUDGE JUNEAU

BERTIN OLIVAREZ-HERNANDEZ                         MAGISTRATE JUDGE HANNA

                                      JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna for

report and recommendation. After an independent review of the record, and noting the

defendant’s waiver of any objections, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions therein as

its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the

terms of the plea agreement filed in the record of these proceedings, the guilty plea of the

defendant, Bertin Olivarez-Hernandez, is ACCEPTED and he is fully adjudged guilty of

the offense charged in Count 1, consistent with the report and recommendation.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 22nd day of January,

2020.



                                                 ______________________________
                                                 MICHAEL J. JUNEAU
                                                 UNITED STATES DISTRICT JUDGE
